DETAILED ACTION
Claims 1-12, as filed are currently pending and have been considered below.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 9, the term “fastener” should be replaced by –fastener strip--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fujisawa et al. (US 2002/0164451).
Regarding claim 1, Fujisawa et al. discloses an apparatus comprising:
(a) an array of hook fastening elements (3) made from thermoplastic resin material (Paragraph 23, line 6), the hook fastening elements arranged in several rows extending along a length of the fastener strip (Fig. 15 as shown); and
(b) barriers (2) extending along at least two sides of the fastener strip, the hook fastening elements located between the barriers, the barriers made from the thermoplastic resin, the barriers each including at least one linear row of peaks and troughs extending in 
wherein troughs in the barriers are spaced sufficiently close together such that, relative to the outermost rows of the fastening elements next to each of the barriers, a bottom of at least one of the troughs is positioned between each of the fastening elements (Fig. 15 as shown), and
wherein each position between the fastening elements in one of the outermost rows of the fastening elements correspond to a bottom of one of the troughs in the one linear row of peaks and troughs of each barrier (Fig. 15 as annotated below shows the alignment of the troughs).

    PNG
    media_image1.png
    399
    727
    media_image1.png
    Greyscale

Figure 15 as reproduced and annotated from Fujisawa et al.



Regarding claim 3, Fujisawa et al. further disclose wherein the troughs narrow as they extend downwardly from the peaks (Figs. 1 and 3 as shown).

Regarding claim 10, Fujisawa et al. further disclose wherein each of the barriers includes at least two rows extending along the length of the fastener, and at least one row of peaks and troughs is disposed on an outer side of a width direction of the fastener strip among at least the two rows included in each of the barriers (Fig. 15 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4, 5, 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujisawa et al. (US 2002/0164451).
Regarding claim 4, Fujisawa et al. discloses an apparatus comprising:
(a) an array of hook fastening elements (3) made from thermoplastic resin material (Paragraph 23, line 6), the hook fastening elements arranged in several rows extending along a length of the fastener strip (Fig. 5 as shown); and
(b) barriers (2) extending along at least two sides of the fastener strip, the hook fastening elements located between the barriers, the barriers made from the thermoplastic resin, the barriers each including at least one row of peaks and troughs extending along the length of the fastener, the peaks being at least as high as tops of the hook fastening elements (Paragraph 98, lines 4-6);
Fujisawa et al. fails to disclose wherein the peaks in the barriers are spaced sufficiently close together such that, relative to the outermost rows of the fastening elements next to each of 
It would have been an obvious matter of design choice to locate the peaks between the fastening elements since Applicant has not disclosed that the particular alignment solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the alignment of Fujisawa et al. Furthermore, Fujisawa et al. anticipates variation of the length of the wall portions (Paragraph 118, last 3 lines) and that the introduction of the gaps between adjacent wall portions provides enhanced flexibility (Paragraph 106, last 2 lines).

Regarding claim 5, Fujisawa et al. further disclose wherein the troughs narrow as they extend downwardly from the peaks (Figs. 1 and 3 as shown).

Regarding claim 9, Fujisawa et al. further disclose wherein the at least one row of peaks and troughs comprises at least two rows of peaks and troughs for each of the barriers (Fig. 1 as shown).

Regarding claim 12, Fujisawa et al. further disclose wherein the troughs in at least the one row of peaks and troughs are positioned at a smaller pitch than an mounting pitch of the fastening element along the length of the fastener (Fig. 10 shows wherein the troughs of at least the innermost wall portion are provided at a smaller pitch than the mounting pitch of the fastening elements).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujisawa et al. as applied to claim 1 above.
Regarding claim 11, Fujisawa et al. further discloses the invention except for wherein the troughs in at least the one row of peaks and troughs are positioned at a smaller pitch than an mounting pitch of the fastening element along the length of the fastener. However, Fig. 10 of Fujisawa et al. shows wherein the troughs of at least the innermost wall portion are provided at a smaller pitch than the mounting pitch of the fastening elements. It would have been obvious to one of ordinary skill in the art at the time of the invention to reduce the pitch of the barriers to enhance or alter the flexibility of the fastening strip wherein the strip is used in curved applications.

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujisawa et al. as applied to claim 5 above, and further in view of Akeno et al. (US 2005/0160534).
Regarding claim 6, Fujisawa et al. further discloses the invention except for gapped lateral wall portions extending between the barriers across a width of the fastener strip.
Akeno et al. teach gapped lateral wall portions (12; Fig. 9 as shown).
From this teaching of Akeno et al. it would have been obvious to one of ordinary skill in the art at the time of the invention to include gapped lateral wall portions to prevent incursion of resin in the front and rear directions of the fastener strip.

Regarding claim 8, Akeno et al. further discloses wherein groups of the gapped lateral wall portions are positioned along the length of the base (Fig. 9 as shown).

Response to Arguments
Applicant's arguments filed 11 January 2021 regarding Claim 1 and its dependent claims have been fully considered but they are not persuasive in light of the amendment and different application of the prior art as demonstrated above. Regarding claims 4 and its dependent claims, while peaks are not in the exact location as the claims, there still are peaks located in the interstitial space between the fastener elements that would have the same desired affects as described. The barrier columns distal from the most adjacent column have peaks in the desired area to reduce ingress of resin penetration. These peaks are also present in multiple columns in the interstitial area such that sufficient resistance of peeling is also provided in the spaces between the fastening elements to normalize the peel force during manufacture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677